Exhibit 2.01 EXECUTION VERSION SECURITIES PURCHASE AGREEMENT Dated as of November 19, 2007 by and among BLUEPHOENIX SOLUTIONS LTD. and THE PURCHASERS LISTED ON EXHIBIT A ARTICLE I PURCHASE AND SALE OF ORDINARY SHARES AND WARRANTS 3 Section 1.1 Purchase and Sale of Ordinary Shares and Warrants 3 Section 1.2 Purchase Price and Closing 3 Section 1.3 Warrant Shares 4 ARTICLE II REPRESENTATIONS AND WARRANTIES4 Section 2.1Representations and Warranties of the Company 4 Section 2.2Representations, Warranties and Agreements of the Purchasers 13 ARTICLE III COMPANY COVENANTS 16 Section 3.1 Keeping of Records and Books of Account 16 Section 3.2 Other Agreements16 Section 3.3 Use of Proceeds 16 Section 3.4 Disclosure of Information16 Section 3.5 Disclosure of Material Information16 Section 3.6 Reservation of Shares 17 Section 3.7 Transfer Agent Instructions17 Section 3.8 Furnishing of Information17 Section 3.9
